

115 HR 5095 IH: Veterans Cancer Treatment Flexibility Act of 2018
U.S. House of Representatives
2018-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5095IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2018Mr. Latta introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Veterans Access, Choice, and Accountability Act of 2014 to improve access of veterans to cancer treatment at non-Department of Veterans Affairs facilities, and for other purposes. 
1.Short titleThis Act may be cited as the Veterans Cancer Treatment Flexibility Act of 2018. 2.Improvement of access of veterans to cancer treatment at non-Department of Veterans Affairs facilitiesSubsection (b)(2) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended— 
(1)in subparagraph (C)(ii), by striking or; (2)in subparagraph (D)(ii)(II)(dd), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new subparagraph:  (E) (i)has been diagnosed with cancer; and 
(ii)resides more than 40 miles from any medical facility of the Department, including any community-based outpatient clinic, at which the veteran may receive cancer treatment (including chemotherapy).. 